

Exhibit 10.20


 
CardConnect Corp.
Non-Qualified Stock Option Agreement
Inducement Award


This Non-Qualified Stock Option Agreement (this “Agreement”) is made and entered
into as of April 17, 2017 by and between CardConnect Corp., a Delaware
corporation (the “Company”), and Amanda Abrams (the “Participant”).
This Agreement is granted as an inducement award under the Nasdaq Marketplace
Rules (the “Nasdaq Rules”). Accordingly, the Agreement has been granted outside
of the Company’s Amended and Restated 2016 Omnibus Equity Compensation Plan as
may be amended from time to time (the “Plan”). However, the Agreement will be
governed in all respects as if issued under the Plan, as currently in effect and
as may be amended hereafter from time to time (the provisions of which are
incorporated herein by reference), as well as the following specific provisions:


Grant Date:     April 17, 2017        
Exercise Price per Share: ___$13.95__________
Number of Option Shares:     200,000    
Expiration Date: April 17, 2027 (NTD: 10 years from Grant Date)
 
1.
Grant of Option.

(a)
Grant; Type of Option. The Company hereby grants to the Participant a
non-qualified stock option (the “Option”) to purchase the total number of shares
of Common Stock of the Company equal to the number of Option Shares set forth
above, at the Exercise Price set forth above. This option is a non-statutory
stock option under the Code. The Option is being granted as an inducement award
under the Nasdaq Rules, however, the Option is governed in all respects as if
issued under the Plan. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the term or provision of
the Plan shall prevail.

(b)
Consideration. The grant of the Option is made in consideration of the services
to be rendered by the Participant to the Company. Capitalized terms used but not
defined herein will have the meaning ascribed to them in the Plan.

2.
Exercise Period; Vesting.

(a)
Vesting Schedule. The Option will become vested and exercisable with respect to
25% of the shares on first anniversary of the Grant Date and thereafter shall
vest with respect to





















1LW:1108790.1

--------------------------------------------------------------------------------





an additional 25% on an annual basis through the fourth anniversary of the Grant
Date until the Option is 100% vested; provided, however, that the Option shall
become fully vested and exercisable (A) if the Participant’s employment is
terminated by Parent without Cause or by Participant with Good Reason or (B)
upon a “change of control” (as such term is defined in the Plan). “Cause” and
“Good Reason” shall each be defined as set forth in the Participant’s Employment
Agreement, dated April 17, 2017, as the same may be amended from time to time
(the “Employment Agreement”). Any unvested portion of the Option will not be
exercisable on or after the date on which the Participant ceases to be employed
by the Company or any of its subsidiaries.
(b)
Expiration. The Option will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.

3.
Termination of Employment.

(a)
Termination for Reasons Other Than Cause, Death, Disability. If the
Participant's employment is terminated without Cause or by Participant with Good
Reason (each as defined in the Employment Agreement, the Participant may
exercise the Option only within such period of time ending on the earlier of:
(a) the date three months following the termination of the Participant's
employment or (b) the Expiration Date.

(b)
Termination for Cause. If the Participant's employment is terminated for Cause,
the Option (whether vested or unvested) shall immediately terminate and cease to
be exercisable.

(c)
Termination due to Disability. If the Participant's employment terminates as a
result of the Participant's disability, the Participant may exercise the vested
portion of the Option, but only within such period of time ending on the earlier
of: (a) the date 12 months following the Participant's termination of employment
or (b) the Expiration Date.

(d)
Termination due to Death. If the Participant's employment terminates as a result
of the Participant's death, the vested portion of the Option may be exercised by
the Participant's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by the person designated to exercise the
Option upon the Participant's death, but only within the time period ending on
the earlier of: (a) the date 12 months following the Participant's termination
of employment or (b) the Expiration Date.

(e)
Manner of Exercise.

(f)
Election to Exercise. To exercise the Option, the Participant (or in the case of
exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company or its designated agent a notice of intent to exercise in the manner
designated by the Administrator. If someone other than the Participant exercises
the Option, then such person must submit documentation reasonably acceptable to
the Company verifying that such person has the legal right to exercise the
Option.



2

--------------------------------------------------------------------------------





(g)
Payment of Exercise Price. The entire Exercise Price of the Option and any
withholding taxes for the Option shall be payable:

a.
in cash or by certified check;

b.
with the approval of the Administrator, by withholding shares of Stock subject
to the Option, by delivering shares of Stock owned by the Participant or by
attestation (on a form prescribed by the Administrator) to ownership of shares
of Stock (in each case, such shares of Stock shall have an aggregate Fair Market
Value on the date of exercise equal to the Option Price);

c.
in cash, on the T+3 settlement date that occurs after the exercise date
specified in the notice of exercise, provided that the Participant exercises the
Option through an irrevocable agreement with a registered broker and the payment
is made in accordance with procedures permitted by Regulation T of the Federal
Reserve Board and such procedures do not violate applicable law; or

d.
by such other method as the Administrator may approve, to the extent permitted
by applicable law.

(h)
Withholding. If the Company, in its discretion, determines that it is obligated
to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company, or the Company may deduct from other wages paid to the Participate the
amount of any withholding taxes due with respect to such Grants.

(i)
Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant's
authorized assignee, or the Participant's legal representative which shall be
evidenced by stock certificates representing the shares with the appropriate
legends affixed thereto, appropriate entry on the books of the Company or of a
duly authorized transfer agent, or other appropriate means as determined by the
Company.

(j)
No Right to Continued Employment; No Rights as Shareholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an employee, consultant or director of the Company. Further,
nothing in this Agreement shall be construed to limit the discretion of the
Company to terminate the Participant's employment at any time, with or without
Cause. The Participant shall not have any rights as a shareholder with respect
to any shares of Common Stock subject to the Option unless and until
certificates representing the shares have been issued by the Company to the
holder of such shares, or the shares have otherwise been recorded on the books
of the Company or of a duly authorized transfer agent as owned by such holder.



3

--------------------------------------------------------------------------------





(k)
Transferability. The Option is not transferable by the Participant other than to
a designated beneficiary upon the Participant's death or by will or the laws of
descent and distribution, and is exercisable during the Participant's lifetime
only by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary, upon death, by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

(l)
Adjustments. The terms of this Agreement, including the number of shares of
Common Stock subject to the Option, shall be adjusted as the Administrator
determines is equitably required in the event the Company effects one or more
stock dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.

(m)
Tax Liability and Withholding. Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

(n)
Compliance with Law. The exercise of the Option and the issuance and transfer of
shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.

(o)
Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Secretary of the Company at the
Company's principal corporate offices. Any notice required to be delivered to
the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

(p)
Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

(q)
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Administrator for review.
The resolution of such dispute by the Administrator shall be final and binding
on the Participant and the Company.



4

--------------------------------------------------------------------------------





(r)
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.

(s)
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

(t)
Amendment. The Administrator has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant's material rights under this
Agreement without the Participant's consent; provided, further, that, to the
extent required under the rules of any securities exchange or market system on
which the Company’s common stock is listed, amendments to this Agreement shall
be subject to approval by the Company’s stockholders. Nothing in this Section 15
shall limit the Administrator’s authority to take any action permitted pursuant
to the Plan.

(u)
No Impact on Other Benefits. The value of the Participant's Option is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

(v)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

(w)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

[SIGNATURE PAGE FOLLOWS]




5

--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
CARDCONNECT CORP.
 
By: /s/ Jeffrey Shanahan
Name: Jeffrey Shanahan
Title: Chief Executive Officer and President





 


6

--------------------------------------------------------------------------------






 




EMPLOYEE
 
By: /s/ Amanda Abrams 
Name: Amanda Abrams

 
 


7